PER CURIAM:
This case was remanded to the district court with directions to make factual findings and state the conclusions necessary to permit proper appellate review. The district court has supplemented the record on appeal with such findings. We affirm.
The district court granted leave to Walden to file an amended counterclaim but denied the counterclaim because it found that “it would be unjust to award costs and attorney’s fees against Bright Products, in its good faith effort to collect a just debt, because its counsel chose the wrong legal avenue.” We affirm the court’s decision to deny the amended counterclaim against Bright Products under 11 U.S.C. § 303(h)(1).
The district court also denied Walden’s motion to file a third-party complaint against Lawrence Beck, Bright Product’s attorney, under 11 U.S.C. § 303(i), because that section authorizes awards against petitioners, not their attorney. The court noted, however, that Walden might still find a remedy under Bankruptcy Rule 9011(a) or 28 U.S.C. § 1927. We affirm the court’s decision not to initiate such a proceeding but do so without prejudice to Walden’s right to do so.
The judgment appealed from is
AFFIRMED.